DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 03/11/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the objection to Claim 40 and the 112b rejections and this objection and rejections have been withdrawn. In the previous office action, Claims 23-43 were mistakenly described as withdrawn. However, Claims 23-34 are the withdrawn claims. Claims 35-42 were examined in the previous office action.
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the combination of Bitensky/Bonaventura set forth on pages 8-9 state that it has not been shown that Bitensky teaches or suggests an outer receptacle substantially impermeable to oxygen and carbon dioxide. However, Claim 15 does not describe an outer receptacle substantially impermeable to oxygen and carbon dioxide. Instead, Claim 15 only requires the outer receptacle to be impermeable to oxygen alone. Claim 43 has been newly added, which adds the carbon dioxide impermeability to the claims. This claim is rejected in light of Levesque, who teaches a blood container that is both oxygen and carbon dioxide impermeable.
Applicant further argues that Bonaventura discloses a completely different deoxygenation solution than Bitensky. Applicant also argues that the structure of the “silicone skin” of Bonaventura is different from the claimed structure, as the silicone skin 
Applicant did not specifically argue the dependent claims.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17-19, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383).
Regarding Claim 15, Bitensky teaches an oxygen depletion device (10, Fig. 1) for depleting oxygen from blood prior to anaerobic storage comprising:
an outer receptacle (outer layer 100, Fig. 1; Col. 6 line 55 – Col. 7 line 5) substantially impermeable to oxygen (Col. 6 line 55 – Col. 7 line 5);
an inner collapsible blood container (inner layer 200, Fig. 1; Col. 7 lines 21-50; the inner layer is flexible and therefore collapsible) comprising one or more chambers that are permeable to oxygen (Col. 7 lines 21-50);
and an oxygen sorbent (oxygen scrubber 400, Fig. 1; Col. 7 line 63 – Col. 8 line 18) situated within said outer receptacle (100, Fig. 1; Col. 7 line 63 – Col. 8 line 18).
Bitensky is silent whether the inner collapsible blood container is comprised of a reinforced silicone membrane.
Bonaventura teaches an apparatus for extracting oxygen from fluids, thus being in the same field of endeavor, utilizing a reinforced silicone membrane which consists of an internal silicone skin covered by fibers (Col. 12 lines 29-64). This composite, reinforced material gives the material strength as well as high oxygen transport (Col. 12 lines 29-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the inner collapsible blood container of Bitensky to be made of the reinforced silicone membrane of Bonaventura to give the inner collapsible blood container a high material strength as well as a high oxygen permeability (as motivated by Bonaventura Col. 12 lines 29-64). Giving the container a higher material strength will allow the bag to be more resilient to stress and strain and reduce the chances of rupture during storage and transportation.
Regarding Claim 17, Bitensky further discloses a headspace defined by said collapsible blood container (200, Fig. 1) and said outer receptacle (100, Fig. 1), wherein said oxygen sorbent (400, Fig. 1) is disposed (as seen in Fig. 1, the oxygen scrubber 400 is placed in the space between the inner and outer receptacles; that space can be considered the headspace of the device).
Regarding Claims 18 and 38, Bitensky/Bonaventure discloses the invention essentially claimed as discussed above and further discloses the thickness of the inner receptacle can vary to result in varying permeability of the receptacle (Bitensky Col. 7 lines 34-40). However, Bitensky/Bonaventure does not expressly disclose the thickness ranges from about 15 microns to about 200 microns, where the thickness is selected from the group consisting of 20, 30, 50, 76, and 120 microns.
However, Bitensky discloses (Col. 7 lines 34-40) that the thickness of the inner receptacle can be optimized to result in the optimum oxygen permeability of the inner receptacle. Therefore, the thickness of the inner receptacle is disclosed to be a result effective variable in that changing the thickness of the inner receptacle changes the oxygen permeability of the inner receptacle. Therefore, it would have been obvious to modify the device of Bitensky/Bonaventura to have the thickness range from about 15 microns to about 200 microns, specifically to be either 20, 30, 50, 76, or 120 microns thick, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 19, Bitensky/Bonaventura discloses the invention essentially claimed as discussed above and further discloses the size of the inner receptacle can vary based on need (Bitensky Col. 6 lines 41-54). However, Bitensky/Bonaventura does not expressly disclose the surface area to volume ratio is at least 0.4 cm2/ml when filled with blood for depletion and enclosed within said outer receptacle.
However, Bitensky discloses the size of the inner receptacle can vary based on need (Bitensky Col. 6 lines 41-54), thus providing a motivation to find the optimum and most effective dimensions and characteristics if the inner receptacle.  Therefore, both the surface area and volume of the inner receptacle is disclosed to be a result effective variable in that changing the size of the inner receptacle changes the surface area and volume of the inner receptacle. Therefore, it would have been obvious to modify the device of Bitensky/Bonaventura to have the surface area to volume ratio be at least 0.4 cm2/ml as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Hyde et al (US 8877508).
Regarding Claims 16 and 35, Bitensky/Bonaventura is silent whether the reinforced silicone membrane is reinforced with a polyester fabric.
Hyde teaches a composite material for medical uses, thus being in the same field of endeavor, which consists of a composite of a silicone film and a polyester nonwoven (Col. 11 lines 55-67).
Therefore, it would have been obvious to modify the fiber of Bitensky/Bonaventura to be a polyester nonwoven, as was shown to be known in the art by Hyde, to provide the desired strength to the composite material of Bitensky/Bonaventura/Hyde.
Claims 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Woodroof (US 4828561).
Regarding Claims 16 and 36, Bitensky/Bonaventura is silent whether the reinforced silicone membrane is reinforced with a nylon fabric.
Woodroof teaches a blood compatible material, thus being in the same field of endeavor, which is a composite material of silicone and a nylon fabric (Col. 5 lines 25-57) that has ideal properties for a material that will come in contact with blood (Col. 5 lines 25-57).
Therefore, it would have been obvious to modify the fiber material of Bitensky/Bonaventura to be a nylon fabric, as taught by Woodroof, to allow the composite material to have ideal properties, including oxygen permeability, for contact with blood (as motivated by Woodroof Col. 5 lines 25-57).
Claims 16, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Levesque et al (US 2016/0007588).
Regarding Claims 16 and 37, Bitensky/Bonaventura is silent whether the reinforced silicone membrane is reinforced with a polyethylene fabric.
Levesque teaches a blood gas depletion device, thus being in the same field of endeavor, with a gas permeable membrane that can be made of silicone or a polyethylene fiber (¶ [0105]).
Therefore, it would have been obvious to modify the fiber material of Bitensky/Bonaventura to be a polyethylene fabric, as taught by Levesque, to allow the material of Bitensky/Bonaventura/Levesque to have improved oxygen permeability and improved strength (as motivated by Levesque ¶ [0105]).
Regarding Claim 43, Bitensky/Bonaventura is silent whether the outer receptacle is further substantially impermeable to carbon dioxide.
Levesque teaches a storage bag that is impermeable to both oxygen and carbon dioxide (¶ [0172], Claim 33). This ensures that oxygen and carbon dioxide cannot penetrate into the bag or escape from the bag, keeping the concentration of gas within the blood at the desired level.
Therefore, it would have been obvious to modify the outer receptacle of Bitensky/Bonaventure to be impermeable to carbon dioxide as well as impermeable to oxygen, as taught by Levesque (¶ [0172], Claim 33) to ensure the concentration of gas within the blood stored within the device is at the desired level.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Meiners et al (US 6068152).
Regarding Claim 20, Bitensky/Bonaventura is silent whether the inner collapsible blood container further comprises a frame.
Meiners teaches a deformable liquid container, thus being in the same field of endeavor, which comprises a support frame (3, Fig. 1) inside the reservoir (rubber bladder 2, Fig. 1). The frame allows the bladder to collapse in a controller manner, resulting in a high percentage of the material within being expelled (Col. 2 lines 18-30).
Therefore, it would have been obvious to modify the inner collapsible blood container of Bitensky/Bonaventura to comprise a frame to allow the container to collapse in a controlled manner, resulting in a high percentage of the material within being expelled (as motivated by Meiners Col. 2 lines 18-30).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Meiners et al (US 6068152) further in view of Scanlon et al (US 2007/0207186).
Regarding Claim 21, Bitensky/Bonaventura/Meiners is silent whether the frame is a silicone frame.
Scanlon teaches a reinforcing member for a medical device, where the reinforcing material can be either PTFE or silicone (¶ [0271]).
Therefore, it would have been obvious to simply substitute the PTFE frame of Bitensky/Bonaventura/Meiners for the silicone reinforcing material of Scanlon, as PTFE and silicone are known to be acceptable substitutes for one another (as motivated by Scanlon ¶ [0271]).
Regarding Claim 22, Bitensky/Bonaventura/Meiners is silent whether the frame comprises high consistency rubber (HCR).
Scanlon teaches a reinforcing member for a medical device, where the reinforcing material can be either PTFE or rubber (¶ [0271]).
Therefore, it would have been obvious to simply substitute the PTFE frame of Bitensky/Bonaventura/Meiners for the rubber reinforcing material of Scanlon, as PTFE and rubber are known to be acceptable substitutes for one another (as motivated by Scanlon ¶ [0271]).
Bitensky/Bonaventura/Meiners/Scanlon does not explicitly state that the rubber is a high consistency rubber. However, one of ordinary skill in the art would find it obvious to use a high consistency rubber. A high consistency rubber will limit the amount of material contamination, and therefore reduce the possibility of the blood stored within the receptacle being impacted by the material.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Barbera-Guillem et al (US 6479252).
Regarding Claim 39, Bitensky/Bonaventura is silent whether the inner collapsible blood container comprises a material having a permeability to oxygen of at least 25 Barrer.
Barbera-Guillem teaches an oxygen permeable membrane that can be made of silicone and can have a permeability to oxygen in the range of 15-40 Barrers (Col. 3 line 48 – Col. 4 line 19). Oxygen permeability within this range ensures effective oxygen transport through the membrane.
Therefore, it would have been obvious to modify the silicone membrane of Bitensky/Bonaventura to have a permeability of at least 25 Barrer. This would have been obvious based on the teachings of Barbera-Guillem who suggests the acceptable range of oxygen permeability is within 15-40 Barrers (Col. 3 line 48 – Col. 4 line 19). Therefore, one of ordinary skill in the art would recognize that oxygen permeabilities of between 25-40 Barrers are also effective and desirable for oxygen transport.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Bonaventura et al (US 4609383) further in view of Samolyk (US 5928178).
Regarding Claims 40-42, Bitensky further discloses the inner collapsible blood container comprises an internal blood contact area and an external area not in contact with blood (as seen in Fig. 1).
Bitensky/Bonaventura is silent whether the inner collapsible blood container comprises one or more flow baffles, wherein said one or more flow baffles are located either internal or external to the blood contact area.
Samolyk teaches a blood bag, thus being in the same field of endeavor, which comprises a flow baffle (236, Fig. 4). The baffle is formed by pinching the two walls of the blood bag together, as seen in Fig. 5. Therefore, the baffle can be considered located both internally (the physical connection is located in the internal space of the bag) and externally to the blood contact area (the baffle is partially structured on the exterior of the bag). The baffle allows for even mixing of the blood within the container (Col. 6 lines 25-35).
Therefore, it would have been obvious to modify the device of Bitensky/Bonaventura to comprise a flow baffle, and to have the flow baffle be located either internally or externally to the blood contact area, to allow for an even mixing of the blood within the container (as motivated by Samolyk Col. 6 lines 25-35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             

/Adam Marcetich/Primary Examiner, Art Unit 3781